On Motion for Rehearing
GRAVES, Presiding Judge.
The appellant was charged in this cause in the same court as 261 S.W.2d 165, the offense herein being an assault with intent to murder for which he received a penalty of five years in the state penitentiary. The sentence in said cause was reformed in the original opinion so as to read “not less than two nor more than five years’ confinement in- the penitentiary.” Finding no statement of facts herein, we are unable to say that an assault with intent to murder with malice was not proven on the trial.
*167It is noted from the indictment herein that appellant was charged with assault with intent to murder. The judgment found him guilty as thus alleged in the indictment, he having pleaded guilty before the court. Under these circumstances we see no reason for disturbing the finding in our original opinion.
The motion for rehearing is overruled.